Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detailed Action
Claims 9-10 are now cancelled. Claims 4-6 and 14-17 are currently withdrawn, of which claims 12 and 15-17 are currently amended while being withdrawn. Claims 1-3, 7-8, 11, 13, and 18 are actively pending of which claims 1-3, 13, and 18 are currently amended. 
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 11, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yong et al (US PGPub No: 2016/0270137) in view of Patil et al (US Patent No: 9,949,156 B2) hereafter referred to as Yong and Patil, respectively.

With regards to claims 1, 13, and 18, Yong teaches through Patil, a communication apparatus (NAN service discovery proxy (NSDP); see paragraph 80, Yong) to perform, in synchronization with other communication apparatuses, communication in a Discovery Window (DW) compliant with Neighbor Awareness Networking (NAN) standard (Yong supports two wireless stations within a NAN negotiating a common Discovery Window for exchange of synchronization packets; see paragraph 79, Yong), the communication apparatus comprising: 

one or more processors; and one or more memories including instructions that, when executed by the one or more processors, cause the communication apparatus to perform operations including: performing proxy processing in which at least one process of a transmission or a reception of a wireless signal  is performed in the DW as a substitute for a particular communication apparatus belonging to a NAN cluster among which the DW is synchronized (Yong teaches how NAN proxy 416 can send information on LPN device 436 to NAN device 426. NAN device 426 can determine if it is a service match and may request additional information from NAN proxy 416. NAN device 426 can then proceed to meet with LPN device 436 at the next Discovery Window to subscribe to the service; see paragraph 92, Yong. Hence, NAN device 426 is acting as a proxy/cluster substitute within a Discovery Window); 

deciding to enable a function of the communication apparatus for the proxy processing  based on whether the communication apparatus operates as a Master in the NAN cluster (see Patil below).   

While Yong teaches a support for allowing a NAN substitute device to operate within a Discovery Window, Yong does not explicitly cite that the decision to enable a function of the communication apparatus for the proxy processing is based on whether the communication apparatus operates as a NAN cluster Master. 
In the same field of endeavor, Patil also teaches a network that supports NAN devices within a NAN cluster and tracking NAN Discovery Windows for synchronization; see Figures 5 and 8 and column 10, line 63 – column 11, line 23, Patil. In particular, Patil explains how ranging can be accomplished via proxy devices. Ranging by proxy helps devices range with devices that may be outside their immediate vicinity. To enable this, a proxy device may provide range/location information of neighboring devices that have ranged with the proxy device. The proxy device may then broadcast via beacons, if the proxy device is a master; see column 14, lines 34-45, Patil. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Patil with those of Yong to help devices range with other devices that are outside their vicinity; see column 14, lines 37-39, Patil. 


With regards to claim 2, Yong teaches through Patil, the communication apparatus wherein in a case where the communication apparatus operates as the Master, in the one or more periods, the communication apparatus decides to enable the function of the communication apparatus the proxy processing, and wherein, in a case where the communication apparatus does not operate as the Master, the communication apparatus decides to disable the function of the communication apparatus for the proxy processing (Yong teaches deciding whether stop transmit/receive or not dependent upon the device sleeping or being awake; see paragraphs 91-92, Yong.  While Yong teaches whether a device is asleep/awake, Yong does not explicitly cite the device operating as a Master. In the same field of endeavor, Patil also teaches NAN devices being available or asleep and how they can utilize Discovery Windows to advertise (beacons) when they’re available; see column 10, lines 53-62, Patil. In particular, Patil teaches how if a device is a Master, it can be listened to by other; see column 14, lines 40-45, Patil. Otherwise a device can receive/listen for a query (does not broadcast as it is not a Master); see column 14, lines 40-48, Patil. NAN devices advertise (beacons) at known times/windows, allowing for greater efficiency when ranging since it is known when to listen for beacon. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Patil with those of Yong to provide efficient ranging by taking advantage of periods when (NAN) devices are already scheduled to be on and the system can listen for beacons; see column 12, lines 48-52, Patil).

With regards to claim 3, Yong teaches through Patil, the communication apparatus wherein in a case where the communication apparatus operates as a Non-Master Non-Sync in the NAN cluster the communication apparatus decides to disable the function of the communication apparatus for the proxy processing (Patil also teaches NAN devices being available or asleep and how they can utilize Discovery Windows to advertise (beacons) when they’re available; see column 10, lines 53-62, Patil. In particular, Patil teaches how if a device is a Master, it can be listened to by other; see column 14, lines 40-45, Patil. Otherwise a device can receive/listen for a query (does not broadcast and as such is a Non-Master Non-Sync); see column 14, lines 40-48, Patil. NAN devices advertise (beacons) at known times/windows, allowing for greater efficiency when ranging since it is known when to listen for beacon. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Patil with those of Yong to provide efficient ranging by taking advantage of periods when (NAN) devices are already scheduled to be on and the system can listen for beacons; see column 12, lines 48-52, Patil). 

With regards to claim 7, Yong teaches through Patil, the communication apparatus wherein the wireless signal includes a signal indicating a service provided by another communication apparatus (see advertising; see paragraphs 87-88, Yong).  

With regards to claim 8, Yong	 teaches through Patil, the communication apparatus wherein the wireless signal includes a signal for searching for a service provided by another communication apparatus (see service discovery; see paragraphs 79-80, Yong).  

With regards to claim 11, Yong teaches through Patil, the communication apparatus wherein the particular communication apparatus is a communication apparatus that has requested the communication apparatus to perform the proxy processing (see proxy performing services such as LPN, registration, and service requests; see paragraphs 80 and 122-123, Yong).  

The obviousness motivation applied to independent claims 1, 13, and 18 are applicable to their respective dependent claims.


Response to Arguments
Applicant's amendments and arguments filed April 21, 2022 have been considered but they are not deemed fully persuasive. In lieu of the latest amendments and arguments, the previously issued double patenting rejection has been withdrawn. However upon an updated search the Patil ‘156 prior art was found and is being applied in this latest office action. The following are the examiner’s response to the applicant’s arguments.  
The principle argument presented by applicant focuses on amended independent claim limitations. In particular, applicant contends that neither previously applied prior art teaches the amended limitation, “…deciding to enable a function of the communication apparatus for the proxy processing based on whether the communication apparatus operates as a Master in the NAN cluster.”  Yong did teach how when the LPN device wakes up (i.e. transmission/reception of wireless signal); see paragraph 94, Yong, the NAN proxy can pass NAN device 626’s information to the LPN device 436 (i.e. to enable or not enable function); see paragraph 96, Yong.  However Yong did not teach the full amended limitation of deciding to enable a function of an apparatus for proxy processing based on whether the apparatus operates as a Maser in the NAN cluster. 
As such, an updated search was performed and a different prior art from Patil was found and applied in this latest office action. Patil ‘156 also teaches a network that supports NAN devices within a NAN cluster and tracking NAN Discovery Windows for synchronization; see Figures 5 and 8 and column 10, line 63 – column 11, line 23, Patil. In particular, Patil explains how ranging can be accomplished via proxy devices. Ranging by proxy helps devices range with devices that may be outside their immediate vicinity. To enable this, a proxy device may provide range/location information of neighboring devices that have ranged with the proxy device. The proxy device may then broadcast via beacons, if the proxy device is a master; see column 14, lines 34-45, Patil. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Patil with those of Yong to help devices range with other devices that are outside their vicinity; see column 14, lines 37-39, Patil. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455